Judgment unanimously affirmed, with costs. Memorandum: The evidence sustains the determinations made by the trial court. In addition, we find that the transfer of the Homestead Restaurant from respondent to appellant, although motivated by the desire to hinder a potential creditor, was made at the suggestion and insistence of appellant. Under such circumstances she is estopped from invoking the equitable defense of unclean hands. (Boyd v. De La Montagnie, 73 N. Y. 498.) (Appeal from judgment of Niagara Trial Term, in action to set aside deed.) Present — Williams, P. J., Bastow, Henry, and Del Vecchio, JJ.